                                                          CLERKS OFFICE U.S. DIST. COURT
                                                             AT CHARLOTTESVILLE, VA
                                                                    FILED
                       IN THE UNITED STATES DISTRICT COURT     05/28/2019

                      FOR THE WESTERN DISTRICT OF VIRGINIA JULIA C. DUDLEY, CLERK
                               CHARLOTTESVILLE DIVISION      BY: /s/ J. JONES
                                                                 DEPUTY CLERK

  UNITED STATES OF AMERICA
                                                     CASE NO. 3:18-cr-00025-1,2,3
                        v.

  BENJAMIN DRAKE DALEY, MICHAEL PAUL                 ORDER
  MISELIS, THOMAS WALTER GILLEN,
                                                     JUDGE NORMAN K. MOON
                                   Defendants.

        Defendant Gillen is scheduled for sentencing on July 19, 2019 at 10:00 A.M. Defendant

 Miselis is scheduled for sentencing on July 19, 2019 at 10:30 A.M.           Defendant Daley is

 scheduled for sentencing on July 19, 2019 at 11:00 A.M.

        At sentencing, the Court must place on the record an “individualized assessment based on

 the particular facts of the case before it,” whether the Court “imposes an above, below, or within-

 Guidelines sentence.” United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal

 quotation marks omitted). “[E]very sentence requires an adequate explanation,” but “a more

 complete and detailed explanation of a sentence is required when departing from the advisory

 Sentencing Guidelines, and a major departure should be supported by a more significant

 justification than a minor one.” United States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010)

 (internal quotation marks omitted).

        Accordingly, to ensure that full consideration be given to each and every nonfrivolous

 argument raised by the parties, and that the Court is fully responsive thereto on the record at

 sentencing, if Defendant intends to make a sentencing recommendation to the Court below the

 median of the advisory Sentencing Guideline range as calculated in the presentence report, or if

 the United States intends to make a sentencing recommendation to the Court above said median,




Case 3:18-cr-00025-NKM-JCH Document 127 Filed 05/28/19 Page 1 of 2 Pageid#: 666
 whether such a recommendation is in the form of a specific sentence or general range of

 punishment, they are hereby ORDERED to file a sentencing memorandum which includes the

 recommendation and grounds in support thereof, no fewer than seven (7) days1 before

 sentencing, on or before July 12, 2019.2

           Should a party choose to make a recommendation for a sentence outside the advisory

 Sentencing Guideline range as calculated in the presentence report, the grounds in support

 thereof must be stated with greater particularity, although in no event shall citation to precedent

 be necessary. No written response to the opposing party’s sentencing memorandum shall be

 required, unless specifically so directed by the Court.3

           It is so ORDERED. The Clerk of the Court is hereby directed to send a certified copy of

 this Order to all counsel of record.

           Entered this _____
                        28th day of May, 2019.




     1
         Should the sentencing hearing be reset for a later date, this seven-day deadline will apply as to that new date.
     2
       The United States shall not be required to file a separate sentencing memorandum pursuant to this Order if it
 intends to file a motion for substantial assistance under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1.
     3
       This Order in no way shall supplant or otherwise interfere with the parties’ separate obligation under Rule
 32(f) of the Federal Rules of Criminal Procedure, which states that “[w]ithin 14 days after receiving the presentence
 report, the parties must state in writing any objections, including objections to material information, sentencing
 guideline ranges, and policy statements contained in or omitted from the report.” Thereafter, only upon a showing of
 good cause will the Court allow a party to make a new objection to the presentence report. See Fed. R. Crim. P.
 32(i)(1)(D).

                                                         –2–


Case 3:18-cr-00025-NKM-JCH Document 127 Filed 05/28/19 Page 2 of 2 Pageid#: 667
